t c memo united_states tax_court bernard l nadeau jr and nancy l nadeau petitioners v commissioner of internal revenue respondent docket no filed date bernard l nadeau pro_se blaine holiday for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioners' and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure federal income taxes in the respective amounts of dollar_figure dollar_figure and dollar_figure and additions to tax for and pursuant to sec_6651 in the amounts of dollar_figure and dollar_figure respectively references to petitioner are to bernard nadeau after a concession by respondent the issues for decision are whether petitioners are entitled to deduct losses attributable to petitioner's real_estate rental_activity nadeau rentals in computing his net_earnings_from_self-employment for purposes of the self-employment_tax and whether petitioners are liable for additions to tax pursuant to sec_6651 for failure_to_file timely returns for and some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated by this reference petitioners resided in minneapolis minnesota at the time they filed their petition throughout the first half of the 1980's petitioner performed services as an agent for musicians petitioner also held a real_estate license petitioner wanted to get involved in a business that would generate sufficient capital to allow him to invest in real_estate in petitioner formed his own business art rep services to represent photographers respondent concedes that petitioners have established the amount of the loss from real_estate activity resulting in a recomputed deficiency of dollar_figure and an addition_to_tax of dollar_figure for the taxable_year petitioner operated the business of art rep services throughout the taxable years in issue petitioner purchased a single family home in st paul minnesota sometime in the early 1980's petitioner originally intended to renovate this house and sell it recognizing appreciation due to the market combined with his improvements instead petitioner rented it to a tenant within months of purchase in petitioner purchased a second property a duplex in minneapolis minnesota on pillsbury avenue pillsbury property petitioner purchased this property with the intention of renting it while waiting for it to appreciate in value petitioner rented the top floor to tenants and moved into the first floor in petitioners married petitioner nancy nadeau owned a town house eden prairie property which she purchased in beginning in petitioners received rental income from the eden prairie property through nadeau rentals in petitioners sold the pillsbury property recognizing a gain of approximately dollar_figure and purchased another duplex in minneapolis minnesota on lyndale avenue lyndale property anticipating it would appreciate in value petitioners moved into one of the two units and rented the other at the end of petitioners owned three properties the st paul eden prairie and lyndale properties in petitioners sold the eden prairie property petitioners recognized a loss on the sale in the amount of dollar_figure at the end of petitioners still owned the other two properties on their and federal_income_tax returns petitioners included the gross rental receipts from real_estate and the related deductions on petitioner's schedule c as profit or loss from petitioner's business nadeau rentals petitioner reduced his self-employment_income by the loss from nadeau rentals for each of these years in all of the years in issue petitioners claimed depreciation_deductions for the properties as residential real_estate petitioners' federal tax_return for reflects the sale of the pillsbury property as the sale of a personal_residence and the sale of business property petitioners recognized the portion of the gain attributable to the sale of the business property all of which represented recapture_of_depreciation petitioners' federal_income_tax return was due on or before date petitioners received an automatic_extension of time for filing that return until date and filed on date petitioners' federal_income_tax return was due on or before date petitioners were granted extensions of time for filing that return until date and filed it on date in the notice_of_deficiency respondent determined that the income and deductions from petitioner's rental_activity should have been reported on schedule e supplemental income and loss not schedule c because the rental_activity was passive and therefore subject_to the limitations on passive_activity_losses the losses were allowed as deductions from adjusted_gross_income they were not allowed however in the computation of petitioner's self-employment_income respondent's determination with respect to petitioner's self-employment_income had the effect of increasing petitioners' earned_income thereby reducing the allowable earned_income_credit for the taxable years and petitioners argue that the income and expenses related to petitioner's real_estate activity should be included in the calculation of petitioner's self-employment_income respondent contends that these amounts are attributable to rentals from real_estate that petitioner was not engaged in a trade_or_business as a real_estate dealer and that therefore these amounts are excluded from petitioner's self-employment_income respondent's determinations are presumed correct and the burden_of_proof is on the taxpayer to prove that the determinations are erroneous rule a 290_us_111 sec_1401 imposes a tax on the self-employment_income of individuals sec_1401 the term net_earnings from self- employment is defined by sec_1402 in relevant part as the gross_income derived by an individual from any trade_or_business carried on by such individual less any allowable deductions attributable to such trade_or_business generally rentals from real_estate and the attributable deductions are excluded in determining net_earnings from self- employment unless such rentals are received in the course of a trade_or_business as a real_estate dealer sec_1402 rentals from real_estate include generally payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units sec_1_1402_a_-4 income_tax regs petitioner received the rental income for_the_use_of residential units such income constitutes rentals from real_estate accordingly that rental income and the corresponding deductions are excluded from petitioner's net_earnings from self- employment unless we determine that petitioner was engaged in the trade_or_business of a real_estate dealer and that the rentals were received in the conduct of that business the determination of whether an individual is engaged in the trade_or_business of a real_estate dealer is made by applying the principles applied in respect of taxes imposed under sec_1 and of the code sec_1_1402_a_-4 income_tax regs an individual who is engaged in the business of selling real_estate to customers may be classified as a real_estate dealer id however an individual who holds real_estate for investment or speculation and receives rentals therefrom is not a real_estate dealer id whether property is held by a taxpayer for sale to customers in the ordinary course of the taxpayer's business or for another purpose is a question of fact and each property must be considered on an individual basis 89_tc_467 in this analysis courts have applied various factors including the taxpayer's purpose for acquiring the property and the duration of ownership the number frequency regularity and substantiality of the sales the taxpayer's efforts including advertising to sell the property the extent of developing and improving of the property to increase sales and the taxpayer's time and effort devoted to sales 417_f2d_905 5th cir cottle v commissioner supra pincite these factors serve to guide the decision but none is necessarily of controlling significance cottle v commissioner supra pincite applying these factors we find that petitioners acquired and held the pillsbury and lyndale properties as investments the purpose for acquiring the eden prairie property is not clear from the record however petitioner testified that he held it for investment beginning in in contrast petitioner testified that when acquiring the st paul property he intended to resell it immediately after purchase however the existence of such intention does not compel a finding that petitioner was a dealer with respect to that property in the absence of evidence that petitioner held the property primarily_for_sale_to_customers in the ordinary course of his business 57_tc_546 32_tc_704 petitioners owned the eden prairie and pillsbury for and years respectively prior to their sale petitioner owned the st paul property in excess of years we find that the duration of ownership supports respondent's contention that petitioner was holding these properties for investment in addition petitioner's sales were isolated in the years in issue petitioner sold only two properties including the property that petitioner nancy nadeau purchased prior to petitioners' marriage the infrequency of petitioner's sales indicates that he held the properties for investment rather than for sale in the ordinary course of his business see eg united_states v winthrop supra sales over years was evidence that taxpayer held properties for sale ayling v commissioner supra sales over years did not establish frequency of sales characteristic of a business petitioner's sale in generated profits of approximately dollar_figure this amount is substantial in comparison with petitioner's other net_income of dollar_figure this single substantial sale is not enough however to support the conclusion that petitioner held the property for sale where other factors indicate the property was held for investment 960_f2d_526 5th cir revg tcmemo_1990_296 petitioner's other sale resulted in a loss of approximately dollar_figure petitioner made virtually no showing as to the extent of his efforts to sell the properties apart from his testimony that petitioners listed the eden prairie property for sale with the top real_estate agent in minnesota in he did not testify or offer any evidence as to the nature of his efforts to sell any of the other properties or the amount of time he committed to this activity to support their position petitioners rely on petitioner's activities in repairing and improving the properties to make them saleable a taxpayer may be engaged in the business of a real_estate dealer when gains on property are generated by the actions and activities of the taxpayer such as extensive improvements to the property see 46_tc_295 petitioner testified that he devoted considerable time and funds to renovating the properties however petitioner offered no corroborating evidence of the expenditures made to improve the properties the only evidence in the record indicates that petitioner's efforts did not in fact generate profits petitioners sold the eden prairie property at a loss and while the pillsbury property was sold at a gain that gain resulted in significant part from the recapture of the allowance for depreciation the testimony of petitioner regarding the sales of the properties and his efforts connected with this activity was for the most part general inconsistent unhelpful and completely uncorroborated under these circumstances we are not required to rely on petitioner's testimony to support petitioners' position 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 in summary we find that petitioners held each of the properties for investment and that petitioner was not in the trade_or_business of a real_estate dealer therefore the rental losses for the years at issue cannot be used to offset petitioner's self-employment_income we sustain respondent on this issue respondent determined that petitioners are liable for additions to tax under sec_6651 for the taxable years and sec_6651 imposes an addition_to_tax for failure_to_file a tax_return timely the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not more than month sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax id the addition_to_tax is applicable unless petitioners establish that the failure_to_file was due to reasonable_cause and not willful neglect id petitioners bear the burden of establishing that they are not liable for these additions to tax rule a petitioners filed their federal tax_return on date days after the filing deadline under the automatic_extension petitioners filed their tax_return on date months and days after the filing deadline as extended petitioners have not established that their late filings were due to reasonable_cause accordingly we sustain respondent on this issue decision will be entered under rule
